DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,368,533. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a body including a first fin and a second fin spaced apart from the first fin; a wing rotatably secured to the body, the wing having a height extending away from the body and a screw extending through the wing along a direction parallel to the height of the wing vs. the wing having a height extending away from the body, the wing rotatably coupled to the body by a screw extending through the wing along a direction parallel to the height of the wing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mastropaolo 6,658,784.
Mastrapaolo discloses a fishing sidetracker, comprising:  a body (11, 15, 13) extending along a longitudinal axis (30), the body including a first fin (one of 39) and a second fin (other of 39) spaced apart from the first fin, the first and second fins coupled to the body and configured to control a vertical position of the body in water through which the body is moving; a keel (47, 49, 51) extending along a vertical axis (47,49,51 extend along vertical axis defined by bolt 59 or retainer bolt 61), the vertical axis orthogonal to the longitudinal axis of the body (axes of 59, 61 are orthogonal to axis 30), the keel defining a bottom surface of thereof (major horizontal surface of 47 including 49 and having 59,61 extending upwardly therefrom which represents the bottom surface when the device is inverted), a top surface (surface of 47 from which 51 extends), and first and second side surfaces thereof (outside edges 53 and rudders 51; side surfaces not being particularly claimed) connecting the top and bottom surfaces of the keel (see Fig. 1), the keel rotatably secured to the body (via bolt 59), the keel having a height extending away from the body (the height of 47,49 extends upwardly away from bottom surface of 11 and also each of rudders 51 extends downwardly past bottom be advanced away from the body along the vertical axis while still being coupled to the body by the screw (when bolt 59 is loosened from bolt hole 57 but not totally removed, then keel 47,49,51 can be moved vertically upwardly away from body or when bolt 59 is loosened from bolt hole 57 but not totally removed to an equal extent that bolt 61 is loosened from hole 63 but not totally removed then the keel can be moved vertically upwardly away from the body at a spaced equal distance) and rotated about the screw (keel 47,49,51 can rotate about screw 59) between a first rotational orientation (when 61 is positioned in the left end of 55 in Fig. 1) and a second rotational orientation orientation (when 61 is positioned in the right end of 55 in Fig. 1) while remaining secured to the body by the screw (bolt 59 is backed out of threaded bolt hole 57 without total removal and also bolt 61 can be backed out of threaded hole 63 while maintaining the connection of the keel 47,49,51 to the body).
In regard to claim 4, Mastropaolo discloses wherein the screw (59) extends through a central region (center portion of 47) of the keel (47, 49, 51) to detachably secure the wing to the body.
In regard to claim 5, Mastropaolo discloses wherein the body (11, 13, 15) has a torpedo shape (see Figs. 1-3).
In regard to claim 6, Mastropaolo discloses a hole (69) formed through the body (at 13), the hole configured to secure fishing lures to the body (via 71).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastropaolo 6,658,784 in view of Hemmerle 5,185,951 or Spickelmire 5,165,196.
Mastropaolo does not disclose wherein the wing includes plastic.  Hemmerle discloses an out-rover lure wherein the main body (14), wings (22, 24), keel (30), and rudder (12) may be integrally molded from polyurethane.  Spickelmire discloses a fish line rudder comprising a body (15) and wings (35) which include a plastic (see col. 2, lines 64-66).  It would have been obvious to one of ordinary skill in the art to modify the wings of Mastropaolo such that they include a plastic in view of Hemmerle or Spickelmire in order to provide a material for the wings which is lightweight, is relatively inexpensive, and can be readily molded into a variety of sizes, shapes, and colors.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.  
configured to be advanced away from the body along the vertical axis while still being coupled to the body by the screw and rotated about the screw between a first rotational orientation and a second rotational orientation while remaining secured to the body by the screw.”, the Examiner contends that the device of Mastropaolo is certainly capable of performing the function as recited in the functional language of the amended claims in that the bolts (59, 61) of Mastropaolo can be loosened from respective threaded holes (57, 63), without being totally removed therefrom, so as to allow the keel (47, 49, 51) to be moved upwardly vertically away from the body and still move between the first and second rotational orientations as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA